Maggie Kilbourn recovered a judgment in the district court of Comanche county against the Chicago, Rock Island  Pacific Railway Company, a corporation. From said judgment the company appealed, and the appeal was regularly filed in this court August 2, 1919. The plaintiff in error served and filed its brief on May 12, 1922, and the case was regularly submitted June 20, 1922, and defendant in error failed to file brief or offer any excuse for such failure.
In the brief filed by plaintiff in error the propositions relied upon for reversal appear to be well taken. This court, in the case of Bourke v. Meacham, 75 Okla. 107, 182 P. 80, announced the following rule:
"Where the defendant in error has not filed briefs as required under rule 7 of this court (47 Okla. vi, 165, Pac. vii), nor offered excuse for such failure, and it appears from briefs properly filed by plaintiff in error that the propositions relied upon for reversal are well taken, the judgment will be reversed and the cause remanded."
For the reasons stated, the judgment of the court is reversed and remanded, with instructions to grant the plaintiff in error a new trial.
KANE, MILLER, KENNAMER, and NICHOLSON, JJ., concur.